Citation Nr: 1528693	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  07-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc      and joint disease of the lumbar spine (lumbar spine disability), currently rated 40 percent disabling.

2.  Entitlement to an increased rating for service-connected right lower extremity sciatic syndrome, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for service-connected left lower extremity sciatic syndrome, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for service-connected hypertension, currently rated 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for epididymitis. 

6.  Entitlement to service connection for right shoulder disability.

7.  Entitlement to service connection for diabetes, to include as secondary to service-connected hypertension.  

8.  Entitlement to service connection for chronic sinusitis.

9.  Entitlement to service connection for right ear hearing loss.

10.  Entitlement to service connection for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 1958 to April 1959 and from October 1960 to November 1984 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

Following an August 2006 rating decision, of the 16 issues addressed, the     Veteran timely appealed the issues of entitlement to an increased initial rating      for epididymitis, an increased rating for hypertension, and entitlement to service connection for a right shoulder disability, bilateral hearing loss, tinnitus, diabetes, depression, sinusitis, loss of use of a creative organ, hiatal hernia, and GERD.  

An April 2010 rating decision granted an increased 40 percent rating for the lumbar spine disability effective October 15, 2007, and denied increased ratings for right and left sciatic syndrome.  The Veteran timely appealed these issues.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014. 

The issues of service connection for a right shoulder disability, diabetes, sinusitis, right ear hearing loss, and loss of use of a creative organ, and entitlement to an increased rating for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not demonstrated incapacitating episodes of intervertebral disc disease of at least six weeks per year, and the thoracolumbar spine is not shown to be ankylosed. 

2.  The Veteran's right and left sciatic syndrome of the lower extremities has been manifested by no more than mild incomplete paralysis. 

3.  The Veteran's epididymitis has been manifested by periodic pain and swelling. 



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2014). 

2.  The criteria for a rating higher than 10 percent for right lower extremity sciatic syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124, Diagnostic Code 8520 (2014).

3.  The criteria for a rating higher than 10 percent for left lower extremity sciatic syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124, Diagnostic Code 8520 (2014).

4.  The criteria for a 10 percent initial rating for epididymitis have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.115b, Diagnostic Code 7525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Regarding the lumbar spine and bilateral lower extremity sciatic syndrome claims, compliant pre-adjudication notice was sent in January 2010.  

The epididymitis claim involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, VA has obtained service treatment records (STRs) and post-service treatment records, and afforded the appellant physical examinations.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

The Veteran was afforded a hearing before the undersigned VLJ in October 2014, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as     to the symptomatology and treatment history for his claimed disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor    of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Lumbar Spine Disability 

The Veteran contends that his service-connected lumbar spine disability is more disabling than currently evaluated, and causes great pain and loss of function.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8  Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243.  Alternatively, Diagnostic Code 5243 may be evaluated under the Formula  for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). 38 C.F.R. § 4.71a (2014).

In pertinent part, under the General Rating Formula, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  Id. at Note 1.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id. at Note 2 (2014). 

Alternatively, intervertebral disc syndrome can be rated based on the number of incapacitating episodes a person has in the past 12 months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least  four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula. 

Under the General Rating Formula, the current 40 percent rating is the maximum available for limitation of motion of the spine unless there is ankylosis.  Review of the VA examination report in April 2010 showed forward flexion limited to, at most, 12 degrees.  On the March 2014 VA examination, forward flexion was to     90 degrees.  Both examiners specifically indicated that ankylosis was not present.  VA treatment records do not reflects ankylosis of the thoracolumbar spine.  As ankylosis is not shown, an evaluation in excess of 40 percent based on the General Rating Formula is not warranted. 

Moreover, both VA examiners indicated the Veteran did not suffer from incapacitating episodes of intervertebral disc syndrome during the previous 12 months.  Treatment records also do not reveal incapacitating episodes requiring bed rest prescribed by a physician.  As such, the criteria for an increased rating under the IVDS Formula have not been met.

The rating schedule also provides guidance for separately rating neurologic impairment.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Here,      the Board notes that other than the neurological impairment of the service-connected bilateral lower extremity sciatic syndrome addressed below, there is     no competent evidence of other neurologic impairment associated with his lumbar spine disability.  In fact, the April 2010 VA examiner stated there was no bladder or bowel dysfunction, and that the Veteran's erectile dysfunction is not related to his lumbar spine disability.  Similarly, the 2014 VA examiner indicated there were no other neurologic abnormalities associated with the thoracolumbar spine condition. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent. 

B.  Bilateral Lower Extremity Sciatic Syndrome 

The Veteran contends that his bilateral lower extremity sciatic syndrome is more disabling than currently evaluated.  Specifically, he contends that VA examiners have not accurately reported the seriousness of the lower extremity conditions, as the numbness is so severe it causes him to fall repeatedly which greatly limits his ability to function.  

Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A, Diagnostic Code 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for    severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating  is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to  neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level     of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

On VA examination in April 2010, the patellar reflex was +2, and the Achilles reflex was 0.  The sensory and motor examinations of the lower extremities were normal.  

A July 2010 magnetic resonance imaging found multiple degenerative changes manifested by desiccation; and mild bulge of the L3-L4, L4-L5 and L5-S1 discs.  Although the degree of this displacement is small, there is a congenitally narrow anterior-posterior dimension of the spinal canal, so mild to moderate degree of stenosis is noted.

A report from M.M.O, M.D., dated in November 2010 is of record.  The Veteran claimed that the right leg is very weak and sometimes he has to walk with crutches  or a cane.  Neurological examination showed a non-organic weakness affecting all extremities, a positive Hoover's sign.  An electromyogram (EMG) showed signs indicative of a very mild right S1 radiculopathy.  Mild diabetic peripheral neuropathy was noted.  

In a February 2011 letter, a private physician, R.M., M.D., stated that the definitive treatment of the Veteran's lumbar spondylosis is lumbar decompression and arthrodesis.  Examination that month noted neurological examination         was remarkable for hyperpathic perception to pinprick in the L5 dermatome distribution on the right side and decreased perception to vibration distal to the knee on the left side.  He has absent perception to vibration in all of the toes.  Motor examination showed 4/5 weakness in the biceps femoris.  The remainder of the motor examination was graded 5/5 throughout.  Deep tendon reflexes showed trace     ankle and posterior tibial reflexes on the right side and absent ankle and posterior tibial reflexes on the left side.  Coordination, posture, stance and gaits were normal.  Mechanical signs showed positive right sided straight leg raising.  In December 2010, Dr. R.M. stated that it was a complex case due to a combination of organic findings confirmed by EMG, positive surgical pathology on MRI, and non-organic findings.  

On VA examination in March 2014, the examiner stated that the Veteran has diabetic peripheral neuropathy affecting both feet causing numbness and tingling.  The examiner reviewed the Veteran's private EMG and nerve conduction studies of November 2010, and the opinion that there was nonorganic weakness, very mild right S1 radiculopathy and mild diabetic peripheral neuropathy.  After examination, the examiner stated that the Veteran did not have radiculopathy, but that bilateral symmetrical sensory decrease in the feet on examination is likely due to the Veteran's nonservice-connected diabetes, as it is symmetrical.

Upon review of the record, the Board finds the Veteran's lower extremity complaints, to the extent they are attributable to his back rather than nonservice-connected diabetes, result in no more than mild incomplete paralysis.  

The April 2010 VA examiner noted there was no motor impairment of the lower extremities and straight leg raising test was negative.  Sensory examination of the lower extremities was likewise normal.  The only positive objective finding was absent Achilles reflex.  On the 2014 VA examination, the examiner concluded that the Veteran did not suffer from radiculopathy, and that his neurologic symptoms    in the lower extremities were due to nonservice connected diabetes.  The use of manifestations not resulting from service-connected disability to evaluate a service-connected disability is to be avoided.  38 C.F.R. § 4.14.  In any event, private treatment records noted that any radiculopathy present was mild. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bilateral radiculopathy.   Accordingly, the Board finds that the preponderance of the evidence is against the claim for ratings higher than 10 percent for right and left lower extremity radiculopathy. 

C.  Epididymitis 

The Veteran's epididymitis is rated noncompensable under Diagnostic Code 7525.  The Veteran claims that a higher rating is warranted because the condition causes severe pain and swelling.  

Diagnostic Code 7525, in pertinent part, provides that chronic epididymo-orchitis shall be rated under the criteria for urinary tract infection.  38 C.F.R. § 4.115b.

The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  

The Veteran was afforded a VA male reproductive system examination in September 2012.  The examiner noted that the Veteran's voiding dysfunction symptoms were due to his benign prostate hypertrophy (BPH).  The Veteran declined a physical examination of his genital area. 

On a March 2014 VA examination, the Veteran reported that his scrotum gets sore primarily on the right testicle, but on both sides frequently,  The Veteran reported he takes no medication for it.  The examiner noted that non-infectious epididymitis is often chronic and treatment is only symptomatic with pain medication.  On physical examination, the examiner described the epididymis as tender to palpation on both sides.  The examiner stated that the Veteran's epididymis tenderness is due to chronic epididymitis, but that the Veteran's testicular abnormality is not related to his epididymitis.  

None of the treatment records contained in the Veteran's electronic claims file indicate that the Veteran has had any residuals of his epididymitis besides pain and reported swelling.  

Upon review of the record, while the Veteran has not required long-term drug therapy or hospitalization for his epididymitis, he has credibility reported pain in the area, and the 2014 VA examiner noted the epididymis was tender to palpation.  That examiner also noted that non-infectious epididymitis can be chronic and treated with pain medication.  Thus, after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's symptomatic complaints of pain and swelling from his epididymitis, more nearly approximates a disability level consistent with a need for intermittent intensive management.  Accordingly, a 10 percent rating is warranted.  38 C.F.R. § 3.102, 4.7.

A higher rating is not warranted as there is no evidence of recurrent symptomatic infection requiring drainage, frequent hospitalization or continuous intensive management.  Moreover, to the extent the record reveals any voiding dysfunction, the 2010 VA examiner indicated such symptoms were due to the Veteran's prostate.  Such symptoms, therefore, cannot be considered in evaluating his epididymitis. 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).

In summary, the Board finds that a rating of 10 percent is warranted under Diagnostic Code 7525, but that the preponderance of the evidence is against a higher rating.  

D.  Extraschedular Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the Veteran's symptoms of pain and swelling related to his epididymitis are contemplated by the evaluation presently being assigned.  With respect to his lumbar spine and radiculopathy, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for spine disabilities contemplate a wide variety of manifestations of functional loss, to include neurological symptomatology.
.
The Veteran's disability ratings contemplate industrial impairment and frequent periods of hospitalization have not been demonstrated during the appeal period.  In fact, the March 2014 VA examiners stated that the Veteran lumbar spine disability and epididymitis did not affect his ability to work.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

E.  Conclusion

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for lumbar spine disability is denied.

An increased rating for right lower extremity sciatic syndrome is denied.

An increased rating for left lower extremity sciatic syndrome is denied.

A 10 percent initial rating for epididymitis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

In February 2006, the Veteran requested an increased rating for his service-connected hypertension.  In statements and testimony, the Veteran has noted that most of his health care providers have recorded diastolic blood pressure readings over 110 mm and that his blood pressure is "sky high" even with medication.  The treatment records currently contained in the Veteran's electronic claims file from 2006 to       the present do not convey such high diastolic readings.  For example, on VA examination in July 2006, the examiner noted that the Veteran's diastolic blood pressure was 90 mm.  On VA examination in September 2012, the examiner noted that the Veteran's highest diastolic blood pressure was 90 mm.  On VA examination in March 2014, the examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more, and the highest diastolic reading was 85 during that examination.  The Veteran will be provided an opportunity to identify treatment records regarding his alleged high diastolic blood pressure readings.  

Regarding his right shoulder disability claim, the Veteran testified that in early  1970 while stationed in Germany, he was carrying a couch up stairs when he was knocked down, rendered unconscious, and sustained a fractured arm.  He was taken to a medical facility by ambulance.  The Board notes that records of this 1970 fall are contained in the Veteran's STRs.  The treatment records note that the Veteran fell down a flight of stairs at Giebelstadt, Germany in April 1970.  He fractured the radial head of his left arm and suffered contusions in multiple body regions.  In any event, he also stated that Dr. Reeves at Colorado Spring Health Partners has treated him for a right shoulder disability after service.  An attempt should be made to obtain these post-service treatment records.

At his hearing, the Veteran testified that he was informed in service that he had hearing loss but the condition was not serious, so apparently nothing was done about it.  STRs are devoid of any diagnosis of right ear hearing loss.  He also testified that, immediately after service, his hearing loss became severe, he sought treatment and obtained hearing aids from a private facility.  Again, there are no such private treatment records contained in the Veteran's electronic claims file.  An attempt should be made to obtain these post-service treatment records.  

In a letter dated in March 2010, the Veteran stated that the physicians who initially diagnosed him with diabetes stated that he had borderline diabetes in service which was caused by his service-connected hypertension.  The first mention of a diagnosis of diabetes in the Veteran's records is in 2002, almost 18 years after separation from service.  The treatment records do not convey this opinion.  The Veteran has not been provided notice pursuant to the VCAA concerning establishing secondary service connection for his diabetes.  Such should be provided on remand. 

The Veteran should be provided an examination with an opinion regarding whether his service-connected hypertension caused or aggravated his diabetes.

The Veteran is in receipt of service connection for epididymitis as a result of an elective vasectomy performed in military service.  At his hearing, the Veteran testified that he could not participate in sex for the past 15 years because of erectile dysfunction caused by his service-connected epididymitis.  The Board finds that an additional VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice concerning his claim for secondary service connection for diabetes.

2.  Ask the Veteran to provide the names and       addresses and to complete release forms for all medical care providers who have treated him for sinusitis, hypertension, right shoulder, diabetes, right ear hearing loss, and erectile dysfunction, to particularly include records from Dr. Reeves, the physician noting diastolic blood pressure over 100, and for right ear hearing loss shortly after separation from service, to include his being prescribed hearing aids by a private provider.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates      of those contained in the claims file.  If any requested records are not available, the Veteran should be notified  of such.  If any requested records are not available, the Veteran should be notified of such.

3.  Advise the Veteran that he should submit the written opinion of any physician who has told him that his diabetes began in service, or is due to his service-connected hypertension. 

4.  Relevant, ongoing VA treatment records dating since May 2014 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

5.  Schedule the Veteran for a VA diabetes mellitus examination to obtain an opinion concerning whether    this condition is related to service or service-connected hypertension.  The claims file must be made available     to the examiner for review in connection with the examination.  All indicated tests should be conducted     and the results reported.  After review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a.  Please provide an opinion as to whether the Veteran's diabetes at least as likely as not (50 percent probability or greater) arose in service or is causally related to service.  Please explain why or why not.

b.  If the diabetes mellitus is not related to service, then the examiner should opine whether the condition at least as likely as not was caused by the service-connected hypertension.  The examiner should explain why or why not.

c.  If not caused by the service-connected hypertension,   the examiner should opine whether the Veteran's hypertension permanently worsened the diabetes       beyond the natural progression of the condition (versus        a temporary exacerbation of diabetes symptoms).  If           a permanent worsening is shown, the examiner should quantify the degree of permanent worsening of the diabetes that is due to the hypertension.  Please explain the basis for the opinions reached.

6.  Send the claims file to a VA physician for review.  
After reviewing the evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is related to service, to include the vasectomy and epididymitis during service.  

If not related to service, then the examiner should opine whether the erectile dysfunction at least as likely as not was caused by the service-connected hypertension, by hypertension medications, and/or by the epididymitis.  The examiner should explain why or why not.

If not caused by the service-connected hypertension or epididymitis, the examiner should opine whether the Veteran's hypertension, hypertension medications,    and/or epididymitis permanently worsened the Veteran's erectile dysfunction beyond the natural progression of the condition (versus a temporary exacerbation of symptoms).  If a permanent worsening is shown, the examiner should quantify the degree of permanent worsening of the erectile dysfunction that is due to the hypertension, hypertension medications, and/or epididymitis.  Please explain the reasoning for the opinions provided.

7.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


